—Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered August 11, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*455Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Rosenblatt, Thompson and Ritter, JJ., concur.